DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.
 



Response to Amendment
This Office action is in response to amendment/reconsideration filed on 11/22/2022, the amendments have been considered. Claims 1, 4-6, 8, 11, 15, 19, and 23 has been amended. Claims 1, 4-6, 8-11, 13-15 and 18-26 are pending for examination, the rejection cited as stated below.



Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive. Applicant asserts that the cited references do not teach or suggest “wherein the first multicast content transmission is associated with an identifier identifying the first multicast content transmission at a first bit rate[,] a second multicast content transmission at a second bit rate, wherein the first bit rate is different from the second bit rate [and] wherein the second multicast content transmission is identified by the identifier of the first multicast content transmission at the first bit rate and wherein the identifier causes the first device to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate”.

The Examiner respectfully disagrees, as the prior art of Anchan discloses the above-mentioned features. Anchan discloses in Paragraph 0053, 0066, and 0071-0072, that the user equipment will be provided with session identifiers and multicast IP address of the content sent to it (i.e., recited identifier). The devices will receive different transmissions (i.e., content transmitted at different bit rates) based on the request and thus discloses the identifier causing the device to recognize the second transmission as the first transmission. The devices receive the content at a different bit rate based on the quantity of numbers of users in the service area receiving the multicast data.
In addition, similar arguments mentioned above were addressed in the Examiner’s Answer to Appeal Brief dated 04/16/2021 and affirmed by the Patent Trial and Appeal Board dated 09/20/2022.

Applicant asserts that the motivation to combine the cited references is not supported.
However, the Examiner respectfully disagrees. Both Richards and Anchan describe counting the number of UEs in a cell or area requesting a particular multicast service (Richards, Paragraph 0030 and Anchan, Paragraph 0066. Richards uses its count to determine whether to initiate a point-to-point multicast link with each UE in that cell or whether to establish a point-to-multipoint multicast link accessible by the (group of) UEs in that cell (Richards, Paragraph 0030). Anchan uses its count to determine whether to provide a higher or lower bitrate version of the multicast stream that it transmits to the (group of) UEs in that cell (Anchan, Paragraph 0066). Therefore, the proposed combination results in determining a number of UEs in a service area (e.g., a cell) and, based on whether that number of UEs in a transmission group (i.e., those UEs in a cell receiving a particular service) exceeds a threshold, providing an MBMS stream at a higher or lower bit rate to the group of UEs in that cell. By making this determination, the group of UEs in that cell “corresponds to a bit rate”.
Also, Applicant’s arguments regarding the motivation to combine are similar and were addressed in the Examiner’s Answer to Appeal Brief dated 04/16/2021 and affirmed by the Patent Trial and Appeal Board dated 09/20/2022.

Based on the rationale explained above, the Examiner disagrees with the prior art being silent to the claimed embodiment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 11, 15, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Derek J. Richards et al (US 20050232292 A1), hereinafter "Richards” in view of Kirankumar Anchan (US 20140194100 A1), hereinafter “Anchan”.

Regarding Claim 1, Richards discloses a method, comprising:
receiving, at a content provider, a request for a first multicast content transmission from a first device (Richards, Paragraphs 0029-0030, UEs requesting the multicast service),
determining a number of user devices in a first multicast content transmission group accessing the first multicast content transmission (Richards, Paragraph 0030, network counts the number of UEs desiring the multicast service. Paragraph 0042, transmitting a multicast service in cells to one or more user equipment (UEs), wherein in a group of cells contains one or more UEs that are consuming a multicast service).

However, Richards fails to explicitly disclose wherein the first multicast content transmission is associated with an identifier identifying the first multicast content transmission at a first bitrate; wherein the first multicast content transmission group corresponds to the bit rate; determining, by the content provider, based on a number of user devices in the first multicast content transmission group being below a threshold, a second multicast content transmission at a second bit rate, wherein the first bit rate is different from the second bit rate, and sending, based on the request for the first multicast content transmission, to the first device, the second multicast content transmission instead of the first multicast content transmission, wherein the second multicast content transmission is identified by the identifier of the first multicast content transmission at the first bit rate, wherein the identifier causes the first device to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate.

Anchan, from the same or similar field of endeavor, discloses wherein the first multicast content transmission is associated with an identifier identifying the first multicast content transmission at a first bitrate (Anchan, Paragraph 0053, content from content provider contains mapping of the multicast IP address to the session identifier. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request);
wherein the first multicast content transmission group corresponds to the bit rate (Anchan, Paragraph 0066, multicast content at one quality of service. Paragraph 0071, type of bitrate of the multicast stream);
determining, by the content provider, based on a number of user devices in the first multicast content transmission group being below a threshold, a second multicast content transmission at a second bit rate, wherein the first bit rate is different from the second bit rate (Anchan, Fig 1, Paragraph 0026, cellular communication system that comprises Nodes that communicate with user equipment (UEs), wherein each Node provides communication coverage for a particular geographic area. Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraph 0066, multicast content is going to be delivered to users over the available WAN at a different bandwidth when there are less than a threshold number of users in the service area receiving multicast data. Paragraph 0071-0072, content being received at different bit rates),
and sending, based on the request for the first multicast content transmission, to the first device, the second multicast content transmission instead of the first multicast content transmission (Anchan, Paragraph 0066, when there are less than a threshold number of users in the service area receiving multicast data, the application server can deliver the multicast data to the users over the available WLANs at a lower bandwidth and with a lower quality of service than could be provided by the wireless multicast service),
wherein the second multicast content transmission is identified by the identifier of the first multicast content transmission at the first bit rate (Anchan, Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request),
wherein the identifier causes the first device to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate (Anchan, Paragraphs 0071-0072, UEs will receive a different bitrate version of the multicast stream).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Anchan into Richards to include continuing to provide the requested content to users, despite the number of users in the service area receiving the multicast content, for the benefit of allowing the users to continue receiving the requested content (Anchan – Paragraphs 0066 and 0071-0077).


Regarding Claim 6, the combination of Richards and Anchan disclose the method of claim 1 above, where Anchan further discloses wherein the first multicast content transmission comprises content at the first bit rate (Anchan, Paragraph 0066, multicast content at one quality of service. Paragraph 0071, low bitrate of the multicast stream),
and wherein the second multicast content transmission2ATTORNEY DOCKET NO.: 26141.0182U1 APPLICATION NO. 14/513,755comprises the content at the second bit rate (Anchan, Paragraph 0066, multicast content at a different quality of service. Paragraph 0082, higher bitrate).


Regarding Claim 8, Richards discloses a method, comprising:
determining a number of devices in a first multicast content transmission group accessing a first multicast content transmission having a first bit rate (Richards, Paragraphs 0029-0030, UEs requesting the multicast service. Network counts the number of UEs desiring the multicast service. Paragraph 0042, transmitting a multicast service in cells to one or more user equipment (UEs), wherein in a group of cells contains one or more UEs that are consuming a multicast service).

However, Richards fails to explicitly disclose wherein the first multicast content transmission is associated with an identifier identifying the first multicast transmission at the first bit rate; determining, based on the number of devices in the first multicast content transmission group being below a threshold, a second bit rate different from the first bit rate; determining, based on the identifier, a second multicast content transmission group accessing a second multicast content transmission having the second bit rate; determining, based on the identifier, the second multicast content transmission as the first multicast content transmission, wherein the identifier of the first multicast content transmission at the first bit rate causes a device of the number of devices to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate; and sending the second multicast content transmission.

Anchan, from the same or similar field of endeavor, discloses wherein the first multicast content transmission is associated with an identifier identifying the first multicast transmission at the first bit rate (Anchan, Paragraph 0053, content from content provider contains mapping of the multicast IP address to the session identifier. Paragraph 0036, content for broadcast and multicast services is mapped on the MCH at a Node B);
determining, based on the number of devices in the first multicast content transmission group being below a threshold, a second bit rate different from the first bit rate (Anchan, Fig 1, Paragraph 0026, cellular communication system that comprises Nodes that communicate with user equipment (UEs), wherein each Node provides communication coverage for a particular geographic area. Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraph 0066, multicast content is going to be delivered to users over the available WAN at a different bandwidth when there are less than a threshold number of users in the service area receiving multicast data);
determining, based on the identifier, a second multicast content transmission group accessing a second multicast content transmission having the second bit rate (Anchan, Fig 1, Paragraph 0026, cellular communication system that comprises Nodes that communicate with user equipment (UEs), wherein each Node provides communication coverage for a particular geographic area. Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraph 0066, multicast content is going to be delivered to users over the available WAN at a different bandwidth when there are less than a threshold number of users in the service area receiving multicast data. Fig 5B, Paragraph 0055, multicast packets are transported to target UEs within each area for groups);
determining, based on the identifier, the second multicast content transmission as the first multicast content transmission, wherein the identifier of the first multicast content transmission at the first bit rate causes a device of the number of devices to recognize the second multicast content transmission at the second bit rate as the first multicast content transmission at the first bit rate (Anchan, Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered);
and sending the second multicast content transmission (Anchan, Paragraph 0071, low bitrate version of the multicast will be delivered to UEs).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Anchan into Richards to include continuing to provide the requested content to users, despite the number of users in the service area receiving the multicast content, for the benefit of allowing the users to continue receiving the requested content (Anchan – Paragraphs 0066 and 0071-0077).


Regarding Claim 11, the combination of Richards and Anchan disclose the method of claim 8 above, wherein Richards further discloses further comprising receiving a request for the first multicast content transmission at the first bit rate (Richards, Paragraphs 0029-0030, UEs requesting the multicast service. Paragraph 0071, high bitrate content requested).


Regarding Claim 15, Richards discloses a method, comprising:
requesting a first multicast content transmission (Richards, Paragraphs 0029-0030, UEs requesting the multicast service).

However, Richards fails to explicitly disclose wherein the first multicast content transmission is associated with an identifier identifying the first multicast content transmission at a first bit rate;
determining, based on a number of users in a first multicast content transmission group, a second multicast content transmission group accessing a second multicast content transmission that is different from the first multicast content transmission;
receiving, the second multicast content transmission instead of the first multicast content transmission based on the requesting of the first multicast content transmission,
wherein the second multicast content transmission is identified by the identifier identifying the first multicast content transmission at the first bit rate,
and wherein the identifier causes a device to recognize the second multicast content transmission at a second bit rate different from the first bit rate as the first multicast content transmission at the first bit rate.

Anchan, from the same or similar field of endeavor, discloses wherein the first multicast content transmission is associated with an identifier identifying the first multicast content transmission at a first bit rate (Anchan, Paragraph 0053, content from content provider contains mapping of the multicast IP address to the session identifier. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request);
determining, based on a number of users in a first multicast content transmission group, a second multicast content transmission group accessing a second multicast content transmission that is different from the first multicast content transmission (Anchan, Fig 1, Paragraph 0029, network controller is coupled to an application server to provide group communication services to the various UEs through the system. Paragraph 0052, eMBMS services can be used to distribute multicast data to groups and could be useful in group communication systems. Fig 7, Paragraph 0070, UEs register with application server and notify their capabilities, connections, IP addresses, etc. Application server counts the number of UEs in a given area and transmits the count number to the BM-SC. Paragraph 0072, application server delivers different bitrate versions of the multicast stream);
receiving, the second multicast content transmission instead of the first multicast content transmission based on the requesting of the first multicast content transmission (Anchan, Paragraph 0066, when there are less than a threshold number of users in the service area receiving multicast data, the application server can deliver the multicast data to the users over the available WLANs at a lower bandwidth and with a lower quality of service than could be provided by the wireless multicast service),
wherein the second multicast content transmission is identified by the identifier identifying the first multicast content transmission at the first bit rate and wherein the identifier causes a device to recognize the second multicast content transmission at a second bit rate different from the first bit rate as the first multicast content transmission at the first bit rate (Anchan, Paragraph 0053, UE within the network are provisioned with session identifiers and multicast IP address of the content sent to it. Paragraphs 0071-0072, application server notifies the UEs that a low bitrate version of the multicast stream will be delivered. Devices receive different transmissions (i.e., same content transmitted at a high or low bit rate) based on the same request).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Anchan into Richards to include continuing to provide the requested content to users, despite the number of users in the service area receiving the multicast content, for the benefit of allowing the users to continue receiving the requested content (Anchan – Paragraphs 0066 and 0071-0077).


Regarding Claim 21, the combination of Richards and Anchan disclose the method of claim 1 above, where Anchan further discloses wherein determining the number of user devices accessing the first multicast content transmission accessing comprises determining the number of user devices at least one of requesting or receiving the first multicast content transmission (Anchan, Fig. 7, Paragraphs 0070-0071, application server counts the number of UWs in a given area).

Regarding Claim 22, the combination of Richards and Anchan disclose the method of claim 1 above, where Anchan further discloses further comprising determining to end transmission of the first multicast content transmission based on to determining that the number of user devices accessing the first multicast content transmission is below the threshold (Anchan, Fig. 7, Paragraph 0075, different stream will be delivered. The Examiner interprets a different content streaming being delivered as ending the original transmission of the first multicast content transmission).

Regarding Claim 23, this claimed limitation is the same as the limitation addressed to Claim 6 above. Therefore it is rejected under the same rationale.



Claims 4, 5, 9, 10, 13, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Richards and Anchan, and in further view of Brian W. Joe et al (US 20120198506 A1), hereinafter "Joe”.

Regarding Claim 4, the combination of Richards and Anchan disclose the method of claim 1 above.
	However, the combination of Richards and Anchan fail to explicitly disclose wherein determining the second multicast content transmission comprises determining the second multicast content transmission based on a characteristic associated with the first device.
	
	Joe, from the same or similar field of endeavor, discloses wherein determining the second multicast content transmission comprises determining the second multicast content transmission based on a characteristic associated with the first device (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joe into Richards and Anchan to include receiving a second differential content transmission instead of the first one, for the benefit of facilitating the same multicast content with a different bit-rate to the user devices, without interrupting their streaming content viewing (Joe – Paragraph 0010).

Regarding Claim 5, the combination of Richards, Anchan, and Joe disclose the method of claim 4 above, where Joe further discloses wherein the characteristic comprises at least one of a screen size of the first device, a bandwidth, or a screen resolution of the first device (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Regarding Claim 9, the combination of Richards and Anchan disclose the method of claim 8 above.
However, the combination of Richards and Anchan fail to explicitly disclose wherein determining the second bit rate is further based on a comparison of a parameter to a second threshold.

Joe, from the same or similar field of endeavor, discloses wherein determining the second bit rate is further based on a comparison of a parameter to a second threshold (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joe into Richards and Anchan to include receiving a second differential content transmission instead of the first one, for the benefit of facilitating the same multicast content with a different bit-rate to the user devices, without interrupting their streaming content viewing (Joe – Paragraph 0010).

Regarding Claim 10, the combination of Richards, Anchan, and Joe disclose the method of claim 9 above, where Joe further discloses wherein the parameter is based on a measurement of a buffer of at least one device accessing the first multicast content transmission (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Regarding Claim 13, the combination of Richards and Anchan disclose the method of claim 8 above.
However, the combination of Richards and Anchan fail to explicitly disclose wherein determining the second bit rate is further based on a characteristic associated with a device that is at least one of requesting, accessing, or receiving the first multicast content transmission.

Joe, from the same or similar field of endeavor, discloses wherein determining the second bit rate is further based on a characteristic associated with a device that is at least one of requesting, accessing, or receiving the first multicast content transmission (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joe into Richards and Anchan to include receiving a second differential content transmission instead of the first one, for the benefit of facilitating the same multicast content with a different bit-rate to the user devices, without interrupting their streaming content viewing (Joe – Paragraph 0010).

Regarding Claim 18, the combination of Richards and Anchan disclose the method of claim 15 above.
However, the combination of Richards and Anchan fail to explicitly disclose wherein the second multicast content transmission is received based on a characteristic associated with the device, wherein the device is requesting the first multicast content transmission and wherein the second multicast content transmission is selected for and provided to the device.

Joe, from the same or similar field of endeavor, discloses wherein the second multicast content transmission is received based on a characteristic associated with the device, wherein the device is requesting the first multicast content transmission and wherein the second multicast content transmission is selected for and provided to the device (Joe, Paragraph 0037, user device detects conditions associated with the user device (buffer fill rates, processor capacity, network connection type, etc.) in order to determine the optimal multicast content transmission for delivery to the user device).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Joe into Richards and Anchan to include receiving a second differential content transmission instead of the first one, for the benefit of facilitating the same multicast content with a different bit-rate to the user devices, without interrupting their streaming content viewing (Joe – Paragraph 0010).

Regarding Claim 19, this claimed limitation is the same as the limitation addressed to Claim 5 above. Therefore it is rejected under the same rationale.

Regarding Claim 20, this claimed limitation is the same as the limitation addressed to Claim 10 above. Therefore it is rejected under the same rationale.


Claims 14 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Richards in view of Anchan and Joe, and further in view of Wendell Sun et al (US 20140050082 A1), hereinafter “Sun”.

Regarding Claim 14, the combination of Richards, Anchan, and Joe disclose the method of claim 13 above.

However, the combination of Richards, Anchan, and Joe fail to explicitly disclose wherein the characteristic comprises at least one of a location, or a client account feature.

Sun, from the same or similar field of endeavor, discloses wherein the characteristic comprises at least one of a location, or a client account feature (Sun, Paragraph 0033, physical distance of client devices).

Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Sun into Richards, Anchan, and Joe, to include a device characteristic used to change the bitrate of the multicast stream, for the benefit of facilitating the same multicast content with a different bit-rate to the user devices, thus providing the committed service to the requesting users (Sun – Paragraph 0033).

Regarding Claim 24, this claimed limitation is the same as the limitation addressed to Claim 14 above. Therefore it is rejected under the same rationale.

Regarding Claim 25, the combination of Richards, Anchan, Joe, and Sun disclose the method of claim 14 above, where Joe further discloses wherein the client account feature comprises one or more of a subscription tier or a user preference (Joe, Paragraphs 0037-0038, determine which content stream is optimal for current conditions, for example, based on network connection type or other information to determine an optimal content stream of multicast group streams).

Regarding Claim 26, this claimed limitation is the same as the limitation addressed to Claims 14 and 24 above. Therefore it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of providing content to a plurality of users conserving bandwidth by altering content transmissions and/or redirecting users to alternate content transmissions.
Some of the prior art include:
	US 8826349 B2, US 20140050082 A1, and US 20140355603 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/Primary Examiner, Art Unit 2446